DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 22 January 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see page 11, filed 22 January 2021, with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 9-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO 2017/126928 A1 [Note: Kim et al. US 2019/0021130 A1 (hereinafter referred to as “Kim”) will be used for translation purposes] in view of Iwai et al. US 2017/0251357 A1 (hereinafter referred to as “Iwai”). Note Iwai was cited by the applicant in the IDS received 5 June 2020.
As to claim 1, Kim teaches a communication method (fig. 13), comprising:
obtaining, by a first control plane functional entity, access network information of a terminal device (¶¶154 and 220; figure 13: MME receives S1-AP initial UE message from eNB (access network device) including MO data and NAS message of UE);
sending, by the first control plane functional entity, context information of the terminal device to an access network device based on the access network information, wherein the access network device comprises a network device configured to communicate directly with the terminal device (¶227; figure 13: MME transmits S1-AP initial context setup request to the eNB serving the UE of which the initial UE message refers), and
receiving, by the first control plane functional entity, identification information from the access network device (¶227; figure 13: MME receives S1-AP initial context setup response message including eNB IP address and eNB S1 TEID for DL from the eNB).
Although Kim teaches “A communication method…of a terminal device; sending…from the access network device,” Kim does not explicitly disclose “the terminal device is in an idle mode or an inactive mode”.
However, Iwai teaches obtaining, by a first control plane functional entity, access network information of a terminal device, and the terminal device is in an idle mode or an inactive mode (¶¶70 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in Kim by including “the terminal device is in an idle mode or an inactive mode” as taught by Iwai because it would provide Kim’s method with the enhanced capability of providing the target MME with the information necessary to instruct the eNB serving the idle UE to update its transfer table such that NAS messages addressed to the idle UE are forwarded to the target MME (¶¶84-87, figure 6).
As to claim 2, Kim in view of Iwai teaches the method according to claim 1. Kim further teaches wherein the context information of the terminal device comprises:
user plane context information of the terminal device (¶227; figure 13: context setup request message includes S-GW IP address and S-GW TEID for S1-U plane).
Iwai further teaches control plane context information of the terminal device (¶¶43-44, 60-63, 71, and 85; figures 1, 3, 4, and 6: terminal context relocation procedure includes context information regarding user plane of the UE with MME and control plane of the UE with GW (i.e. MM context and EPS bearer context for UE)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in Kim in view of Iwai by including “control plane context information of the terminal device” as further taught by Iwai for the same rationale as set forth in claim 1 (¶¶84-87, figure 6).
As to claim 3, Kim in view of Iwai teaches the method according to claim 1. Kim further teaches further comprising:
receiving, by the first control plane functional entity, first identification information from the access network device, the first identification information is used to identify a connection between the 
As to claim 4, Kim in view of Iwai teaches the method according to claim 1. Kim further teaches further comprising:
receiving, by the first control plane functional entity, second identification information from the access network device, the second identification information is used to identify a connection between the access network device and a user plane functional entity (¶227; figure 13: MME receives S1-AP initial context setup response message including eNB IP address and eNB S1 TEID for DL from the eNB, identifying connection between eNB and SGW);
sending, by the first control plane functional entity, an update request message to the user plane functional entity, the update request message comprising the second identification information (¶229; figure 13: MME transmits modify bearer request message including eNB IP address and eNB S1 TEID for DL received from the eNB to the SGW); and
receiving, by the first control plane functional entity, an update response message from the user plane functional entity (¶231; figure 13: MME receives modify bearer response from SGW).
As to claim 5, Kim in view of Iwai teaches the method according to claim 1.
Iwai further teaches wherein the obtaining, by a first control plane functional entity, the access network information of a terminal device comprises:
receiving, by the first control plane functional entity, the access network information of the terminal device from a second control plane functional entity (¶¶70 and 85; figures 4 and 6: target MME 121T receives MM context, EPS bearer context, and GUTI (GUMMEI and M-TMSI) of UE 111 in the idle state from source MME 121S).

As to claim 9, Kim teaches a communication method (fig. 13), comprising:
receiving, by an access network device comprising a network device configured to communicate directly with the terminal device, context information of the terminal device from a first control plane functional entity (¶227; figure 13: MME transmits S1-AP initial context setup request to the eNB serving the UE);
sending, by the access network device, identification information to the first control plane functional entity (¶227; figure 13: MME receives S1-AP initial context setup response message including eNB IP address and eNB S1 TEID for DL from the eNB); and
transmitting, by the access network device, data with the terminal device based on the context information of the terminal device (¶227; figure 13: upon receiving initial context setup request message, eNB performs DRB setup with the UE).
Although Kim teaches “A communication method…a first control plane functional entity; sending…the context information of the terminal device,” Kim does not explicitly disclose “the terminal device is in an idle mode or an inactive mode”.
However, Iwai teaches receiving, by an access network device comprising a network device configured to communicate directly with the terminal device, information from a first control plane functional entity, and the terminal device is in an idle mode or an inactive mode (¶¶70 and 85-86; figures 4 and 6: eNB receives S1AP message from target MME regarding UE which is allocated a particular GUMMEI, the UE being in an idle state).

As to claim 10, Kim in view of Iwai teaches the method according to claim 9. Kim further teaches further comprising:
sending, by the access network device, first identification information and second identification information to the first control plane functional entity, the first identification information comprising identification information of a connection between the access network device and the first control plane functional entity (¶227; figure 13: MME receives S1-AP initial context setup response message from the eNB, the S1-AP message identifies the connection between the eNB and the MME by including the eNB UE S1AP ID as evidenced by page 11 of 3GPP TS 36.401 V8.6.0), and the second identification information comprising identification information of a connection between the access network device and a user plane functional entity (¶227; figure 13: MME receives S1-AP initial context setup response message including eNB IP address and eNB S1 TEID for DL from the eNB, identifying connection between eNB and SGW).
As to claim 12, Kim teaches a communication method (fig. 13), comprising:
obtaining, by a first control plane functional entity, access network information of a terminal device (¶¶154 and 220; figure 13: MME receives S1-AP initial UE message from eNB (access network device) including MO data and NAS message of UE);
sending, by the first control plane functional entity, context information of the terminal device to an access network device based on the access network information, wherein the access network 
sending, by the access network device, identification information to the first control plane functional entity (¶227; figure 13: MME receives S1-AP initial context setup response message including eNB IP address and eNB S1 TEID for DL from the eNB); and
transmitting, by the access network device, data with the terminal device based on the context information of the terminal device (¶227; figure 13: upon receiving initial context setup request message, eNB performs DRB setup with the UE).
Although Kim teaches “A communication method…of a terminal device; sending…of the terminal device,” Kim does not explicitly disclose “the terminal device is in an idle mode or an inactive mode”.
However, Iwai teaches obtaining, by a first control plane functional entity, access network information of a terminal device, and the terminal device is in an idle mode or an inactive mode (¶¶70 and 85; figures 4 and 6: target MME 121T receives MM context, EPS bearer context, and GUTI (GUMMEI and M-TMSI) of UE 111 in the idle state).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in Kim by including “the terminal device is in an idle mode or an inactive mode” as taught by Iwai because it would provide Kim’s method with the enhanced capability of providing the target MME with the information necessary to instruct the eNB serving the idle UE to update its transfer table such that NAS messages addressed to the idle UE are forwarded to the target MME (¶¶84-87, figure 6).
As to claim 13, claim 13 is rejected the same way as claim 2.
As to claim 14, claim 14 is rejected the same way as claim 3/10.
As to claim 15, claim 15 is rejected the same way as claim 4.
As to claim 16, claim 16 is rejected the same way as claim 5.

Claims 6-8, 11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iwai as applied to claims 1, 5, 9, 12, and 16 above, and further in view of 3GPP R3-170073 “UL small data transmission in inactive state” (hereinafter referred to as “3GPP”). Note 3GPP was cited by the applicant in the IDS received 4 March 2021.
As to claim 6, Kim in view of Iwai teaches the method according to claim 1.
Although Kim in view of Iwai teaches “The method according to claim 1,” Kim in view of Iwai does not explicitly disclose “obtaining…currently camps”.
However, 3GPP teaches wherein when the terminal device is in the inactive mode, the method further comprises:
obtaining, by the first control plane functional entity, the context information of the terminal device from the access network device on which the terminal device currently camps (page 3, option 4: obtain UE context of UE in RRC_INACTIVE state from anchor gNB (gNB on which UE currently camps)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in Kim in view of Iwai by including “obtaining…currently camps” as taught by 3GPP because it would provide Kim in view of Iwai’s method with the enhanced capability of reducing UL data transmission latency (3GPP, page 3, option 4).
As to claim 7, Kim in view of Iwai teaches the method according to claim 5.
Although Kim in view of Iwai teaches “The method according to claim 5,” Kim in view of Iwai does not explicitly disclose “obtaining…a connected mode”.
However, 3GPP teaches obtaining, by the first control plane functional entity, information about an access network device to which the terminal device connects when the terminal device is switched to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in Kim in view of Iwai by including “obtaining…a connected mode” as taught by 3GPP because it would provide Kim in view of Iwai’s method with the enhanced capability of reducing UL data transmission delay (3GPP, page 3, option 3).
As to claim 8, Kim in view of Iwai, and further in view of 3GPP teaches the method according to claim 7.
Iwai further teaches sending, by the first control plane functional entity, a feedback message to the network capability exposure functional entity, the feedback message comprising the current location information of the terminal device (¶76; figure 4: send update location request to HSS indicating current UE location with target MME).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in Kim in view of Iwai, and further in view of 3GPP by including “sending…of the terminal device” as further taught by Iwai for the same rationale as set forth in claim 1 (¶¶84-87, figure 6).
As to claim 11, Kim in view of Iwai teaches the method according to claim 9.
Although Kim in view of Iwai teaches “The method according to claim 9,” Kim in view of Iwai does not explicitly disclose “sending…the first control plane functional entity”.
However, 3GPP teaches sending, by the access network device, information about the access network device to the first control plane functional entity (page 3, option 3: when UE has UL data to send it enters connected mode with new gNB and new gNB updates NG interface connection with first 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve upon the method described in Kim in view of Iwai by including “sending…the first control plane functional entity” as taught by 3GPP because it would provide Kim in view of Iwai’s method with the enhanced capability of reducing UL data transmission delay (3GPP, page 3, option 3).
As to claim 17, claim 17 is rejected the same way as claim 7.
As to claim 18, claim 18 is rejected the same way as claim 8.
As to claim 19, claim 19 is rejected the same way as claim 11.
As to claim 20, claim 20 is rejected the same way as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
3GPP TS 36.401 V8.6.0 - page 11

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469